                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

KEVIN LAWHORN,                                       )
                                                     )
       Plaintiff,                                    )
                                                     )
v.                                                   )      Civil No. 3:19-cv-00706
                                                     )      Judge Trauger
TRUSTPOINT HOSPITAL, LLC,                            )
                                                     )
       Defendant.                                    )

                                            ORDER

       On January 16, 2020, the magistrate judge issued a Report and Recommendation

(Docket No. 13), to which no timely objections have been filed. The Report and

Recommendation is therefore ACCEPTED and made the findings of fact and conclusions of law

of this court. For the reasons expressed therein, it is hereby ORDERED that the defendant’s

Motion to Dismiss (Docket No. 6) is GRANTED with respect to the plaintiff’s First Amendment

claim and any Title VII claims, and all such claims are hereby DISMISSED with prejudice. The

motion is DENIED with respect to the state law claims asserted in the Complaint, which remain

pending. The Clerk shall REMAND this case to the Circuit Court of Rutherford County,

Tennessee, from which it was removed.

       This Order constitutes the judgment in this case.

       It is so ORDERED.




                                                     ________________________________
                                                     ALETA A. TRAUGER
                                                     U.S. District Judge
